Citation Nr: 1037187	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-06 643	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
facial nerve paralysis, right lower jaw region, due to VA medical 
treatment in September 2001.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from October 1952 to October 
1954.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2007, the Board issued a decision which denied both of 
the Veteran's claims.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  Despite the Veteran having limited the 
scope of his appeal to the issue of entitlement to service 
connection for posttraumatic stress disorder, the Court issued a 
July 2010 order which, in pertinent part, vacated the Board's 
entire October 2007 decision, and dismissed the appeal.


FINDING OF FACT

The Veteran died in June 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter 
of law, veterans' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the Veteran and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  


ORDER

The appeal is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


